DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the appeal brief submitted on January 1, 2021 were persuasive. Upon further consideration, Examiner is of the opinion that the claimed invention is in condition for allowance. Please see below for more detail.

Examiner Interview Summary
Interview held between Examiner and applicant’s representative (Fred Hale) on April 7, 2021. See attached.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fred Hale on April 7, 2021.

The application has been amended as follows: 


An injectate delivery system, comprising: 
a reservoir for holding a fluid injectate;
a conduit in fluid communication with the reservoir and configured at one end to be connected to a catheter;
an injector configured to discharge the fluid injectate from the reservoir to the conduit;
a first pressure sensor connected in line with the conduit, wherein the first pressure sensor is configured to generate a first signal; 
a second pressure sensor connected in line with the conduit;
a flow measurement device interposed in the conduit downstream of a first connection point between the first pressure sensor and the conduit and upstream of a second connection point between the second pressure sensor and the conduit, the flow measurement device comprising:
a pressure reducing feature; and 
configured to generate a third signal; 
wherein:
the first pressure sensor is further configured to generate the first signal in response to detecting an increase in pressure;
the first pressure sensor or the second pressure sensor is configured to generate a second signal in response to detecting a decrease in pressure; and 
the processing device is further configured to: 
start a timer upon receiving the first signal; 
receive the second signal; 
stop the timer upon receiving the second signal; 
receive the third signal;
calculate flow rate of the injectate based at least in part on the third signal;
determine cardiac output based at least in part on: 
an elapsed time between the first signal and the second signal; and 
the calculated flow rate.




Claim 30: cancelled

Claim 31:
The injectate delivery system of claim 29 
a constant flow valve in line with the conduit and configured to maintain a constant flow rate at the conduit; and
a temperature sensor configured to generate a fourth 
wherein the processing device is further configured to determine cardiac output based at least in part on the first signal, the fourth 



The injectate delivery system of claim 29 
	a constant flow valve in line with the conduit and configured to maintain a constant flow rate at the conduit, wherein:
	
	the first pressure sensor is further configured to generate the [[a]] second signal in response to detecting the [[a]] decrease in pressure; and
	the processing device is further configured to:
	start the [[a]] timer upon receiving the first signal;
	receive the second signal;
	stop the timer upon receiving the second signal; and 
	calculate volume of the injectate based at least in part on the constant flow rate and an elapsed time between the first signal and the second signal.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “a processing device adapted to receive the signal from the flow measurement device and configured to calculate: flow rate of the fluid injectate from the reservoir to the catheter based at least in part on the signal; and injectate volume, based at least in part on the calculated flow rate, to be used as input for calculating at least one parameter,” which in combination with the rest of the claimed invention is allowable over the 
Therefore, claims 1, 3-13, 25-29, 31, and 32 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791